ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_07_EN.txt.                      394 	




                                SEPARATE OPINION OF JUDGE GEVORGIAN



                        France’s first preliminary objection — Article 4 of the Palermo Convention —
                     Sovereign equality includes immunities — Consequences of the Court’s
                     interpretation of Article 4 — Court’s lack of jurisdiction ratione materiae —
                     Article 35, paragraph 2, of the Palermo Convention is limited in nature — State
                     consent — Risks of expanding the Court’s jurisdiction — State parties must
                     respect immunities when implementing the Palermo Convention.


                        1. I have voted in favour of upholding France’s first preliminary objec-
                     tion according to which the Court has no jurisdiction under the Palermo
                     Convention. In this separate opinion I would like to clarify my position
                     on certain elements of the reasoning supporting the Court’s conclusion.

                        2. The dispute that was before the Court involved various issues that
                     are defined in paragraphs 67‑73 of the Judgment. My main concern
                     relates to the consequences of the Court’s interpretation of Article 4 of
                     the Palermo Convention, which supports its conclusion on the lack of
                     jurisdiction ratione materiae to deal with France’s alleged violations of
                     the immunities of States and State officials.

                       3. The latter provision reads as follows:
                              “1. States Parties shall carry out their obligations under this Con-
                           vention in a manner consistent with the principles of sovereign equal-
                           ity and territorial integrity of States and that of non-­intervention in
                           the domestic affairs of other States.

                              2. Nothing in this Convention entitles a State Party to undertake
                           in the territory of another State the exercise of jurisdiction and per-
                           formance of functions that are reserved exclusively for the authorities
                           of that other State by its domestic law.”
                     According to Equatorial Guinea, this provision has a general scope and
                     must be interpreted in connection with the substantive provisions of the
                     Palermo Convention. The reference to sovereign equality in paragraph 1
                     was intended to cover the protection of immunities ; therefore, once it has
                     been shown that France’s acts were carried out in implementation of any
                     of the substantive provisions of the Palermo Convention, the Court has
                     jurisdiction ratione materiae. France challenges this interpretation and
                     views Article 4 as a general “interpretative guideline” that does not incor-
                     porate any of the above-­mentioned principles into the scope of the Con-
                     vention.

                     106




5 CIJ1142.indb 208                                                                                     21/02/19 15:44

                     395 	immunities and criminal proceedings (sep. op. gevorgian)

                        4. The Court’s jurisdiction under the Palermo Convention is based on
                     Article 35, paragraph 2, which refers to “disputes concerning the interpre-
                     tation and application” thereof. This provision, as any other compromis-
                     sory clause, is limited to the substantive content of the treaty. As the
                     Court affirmed in the second phase of the South West Africa cases, “juris-
                     dictional clauses are adjectival not substantive in their nature and
                     effect . . . Jurisdictional clauses do not determine whether parties have
                     substantive rights, but only whether, it they have them, they can vindicate
                     them by recourse to a tribunal.” 1 In the present case, the central question
                     is whether the jurisdictional clause enshrined in Article 35, paragraph 2,
                     entitles Equatorial Guinea to invoke the immunities of States and State
                     officials before the Court. According to the Judgment, 

                           “the aspect of the dispute between the Parties relating to the asserted
                           immunity of the Vice‑President of Equatorial Guinea and the immu-
                           nity claimed for the building at 42 Avenue Foch in Paris from meas-
                           ures of constraint as State property does not concern the interpretation
                           or application of the Palermo Convention. Consequently, the Court
                           lacks jurisdiction in relation to this aspect of the dispute.” 2

                        5. The Judgment bases this conclusion on the finding that “Article 4
                     does not incorporate the customary international rules relating to immu-
                     nities of States and State officials” 3. While it rightly asserts that immuni-
                     ties derive from the principle of sovereign equality enshrined in Article 4
                     of the Palermo Convention 4, it explains that such a provision

                           “does not refer to the customary international rules, including State
                           immunity, that derive from sovereign equality but to the principle of
                           sovereign equality itself . . . In its ordinary meaning, Article 4 (1) does
                           not impose, through its reference to sovereign equality, an obligation
                           on States parties to act in a manner consistent with the many rules of
                           international law which protect sovereignty in general, as well as all
                           the qualifications to those rules.” 5

                       6. In light of this conclusion, the Judgment affirms that it becomes
                     “unnecessary to make any further determinations regarding the scope or
                     content of the obligations on States parties pursuant to Article 4 of the
                     Palermo Convention” 6.
                        1 South West Africa (Ethiopia v. South Africa; Liberia v. South Africa), Second Phase,

                     Judgment, I.C.J. Report 1966, p. 39, paras. 64-65.
                        2 Judgment, para. 102.
                        3 Ibid.
                        4 Ibid., para. 93.
                        5 Ibid., para. 93.
                        6 Ibid., para. 119.



                     107




5 CIJ1142.indb 210                                                                                               21/02/19 15:44

                     396 	immunities and criminal proceedings (sep. op. gevorgian)

                        7. In my opinion, the reference to sovereign equality made in Arti-
                     cle 4 of the Palermo Convention was intended to include the protection of
                     immunities of States and State officials, but does not fall within the scope
                     of the provisions covered by the compromissory clause. This is reflected
                     in the present Judgment when recalling that “the rules of State immunity
                     derive from the principle of sovereign equality of States” 7.
                        8. However, it must be acknowledged that the scope of the compro-
                     missory clause is not as broad as the Applicant pretends. Given the broad
                     nature of the principles of “sovereign equality, territorial integrity and
                     non-­intervention” mentioned in Article 4 of the Palermo Convention,
                     incorporating all the customary rules encompassed by such principles
                     may have the effect of undermining the principle of consent to the Court’s
                     jurisdiction reflected in Article 35, paragraph 2, thereof.

                        9. In particular, applicants might invoke the Court’s jurisdiction rati-
                     one materiae by artificially linking a dispute concerning an incidental
                     point of international law with the substantive provisions of the Palermo
                     Convention. Accordingly, any dispute that is indirectly linked to any of
                     the substantive provisions of the Palermo Convention would be a dispute
                     “concerning” the latter. As a consequence, when the enforcement of one
                     of its provisions is at stake, the Court would have jurisdiction over the
                     many branches of international law that contain rules reflecting the prin-
                     ciples of sovereign equality, territorial integrity and non-­  intervention.
                     This would expand the Court’s jurisdiction to matters in respect of
                     which the State parties did not give their consent under Article 35, para-
                     graph 2.
                        10. The Court’s Judgment should not be read as in any way undermin-
                     ing the obligations concerning immunities that are binding on States
                     ­parties to the Palermo Convention when they implement their obligations
                      thereunder. This is reaffirmed in paragraph 102 of the Judgment,
                      which states that the Court’s finding on jurisdiction “is without prejudice
                      to the continued application of those rules” 8. As the Court has found,
                     there is a
                           “fundamental distinction between the existence and binding force of
                           obligations arising under international law and the existence of a
                           court or tribunal with jurisdiction to resolve disputes about compli-
                           ance with those obligations. The fact that there is not such a court or
                           tribunal does not mean that the obligations do not exist. They retain
                           their validity and legal force.” 9



                       7  Judgment, para. 93.
                       8  Ibid., para. 102.
                        9 Application of the Convention on the Prevention and Punishment of the Crime of

                     Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), Judgment, I.C.J. Reports
                     2007 (I), p. 104, para. 148.

                     108




5 CIJ1142.indb 212                                                                                          21/02/19 15:44

                     397 	immunities and criminal proceedings (sep. op. gevorgian)

                     More specifically with respect to the question of immunities of State offi-
                     cials, the Court has determined that
                           “in international law it is firmly established that, as also diplomatic
                           and consular agents, certain holders of high-­ranking office in a State,
                           such as the Head of State, Head of Government and Minister for
                           Foreign Affairs, enjoy immunities from jurisdiction in other States,
                           both civil and criminal” 10.
                     Compliance with such an obligation is independent of the Court’s lack of
                     jurisdiction with respect to Article 4 of the Palermo Convention, and
                     therefore remains of prime importance in the relations between States
                     parties thereto.

                     (Signed) Kirill Gevorgian.




                        10 Arrest Warrant of 11 April 2000 (Democratic Republic of the Congo v. Belgium),

                     Judgment, I.C.J. Reports 2002, pp. 20‑21, para. 51; emphasis added.

                     109




5 CIJ1142.indb 214                                                                                          21/02/19 15:44

